DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application PCT/EP2019/068418, filed on 7/9/2019, which claims priority from DE102018211596.6, filed on 7/12/2018.  


Election/Restrictions
Applicant’s election without traverse of invention I, drawn to claims 1-9, 13, and 15 in the reply filed on 6/24/2021 is acknowledged.
Claims 10-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clauss (US PGPub 2012/0327384) in view of Weiss et al. (US PGPub 2014/0307308, Weiss hereinafter). 
	Regarding claim 1, Clauss discloses method for producing a reflecting optical element for a projection exposure apparatus, which comprises a substrate with a substrate surface, a protection layer and a layer partial system suited for an extreme ultraviolet (EUV) wavelength range (Figs. 1-3, paras. [0008]-[0012], [0030]-[0032], [0037], a mirror element 10 used in an EUV projection exposure system 1 includes a reflective coating 10a provided to a substrate 10b, which includes a surface region 15), comprising: 
b) irradiating the substrate with electrons (Figs. 1 and 3, paras. [0036]-[0037], the substrate 10b is irradiated with high-energy electrons 16), and 
c) tempering the substrate (Figs. 1-3, paras. [0033], the substrate 10b is heated in a hot isostatic press 20). Clauss does not appear to explicitly describe measuring the substrate surface. 
Weiss discloses measuring the substrate surface (Figs. 2-3, paras. [0033], [0038], the surface form of the substrate 23 is measured by an interferometer), and
irradiating the substrate with electrons (Figs. 2-3, paras. [0033]-[0035], [0038], the surface form deviation is corrected using electron irradiation 27, 31).

Regarding claim 3, Clauss as modified by Weiss discloses wherein said tempering comprises: holding the tempering temperature over a duration of 1h to 1000h (Clauss, para. [0033], the substrate 10b is placed in a hot isostatic press 20 and kept there for a period of four hours). 
Regarding claim 4, Clauss as modified by Weiss discloses wherein said tempering comprises: varying the tempering temperature over time (Clauss, para. [0033], the substrate 10b is placed in a hot isostatic press 20 and the temperature is heated up and cooled down).
Regarding claim 5, Clauss as modified by Weiss discloses wherein said tempering comprises: heating the substrate homogeneously (Fig. 2 and Clauss, para. [0033], the substrate 10b is placed in the hot isostatic press 20 such that the substrate is homogeneously heated). 
Regarding claim 13, Clauss as modified by Weiss discloses microlithographic projection lens, comprising a mirror comprising a reflective optical element produced according to claim 1 (Clauss, Figs. 1-3, paras. [0024], [0030]-[0033], [0036]-[0037], the EUV projection exposure system 1 includes a projection system 4 and mirrors produced by the process as suggested by Clauss as modified by Weiss discussed in the rejection of claim 1 above). 
Regarding claim 15, Clauss as modified by Weiss discloses microlithographic projection exposure apparatus, comprising a projection lens according to claim 13 (Clauss, Figs. 1-3, paras. [0024], [0030]-[0033], [0036]-[0037], the EUV projection exposure system 1 includes a projection system 4).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clauss as modified by Weiss as applied to claim 1 above, and further in view of Weiser et al. (US PGPub 2008/0149858, Weiser hereinafter).
Regarding claim 2, Clauss as modified by Weiss does not appear to explicitly describe wherein said tempering comprises: using tempering temperatures of between 22 °C and 400 °C. 
Weiser discloses wherein tempering comprises: using tempering temperatures of between 22°C and 400°C (para. [0047], a tempering treatment at 300°C is applied). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein tempering comprises: using tempering temperatures of between 22°C and 400°C as taught by Weiser as the temperature of the tempering step in the method as taught by Clauss as modified by Weiss since including wherein the tempering comprises: using tempering temperatures of between 22°C and 400°C is commonly used to select a tempering temperature that adequately heals structural damages while maintaining the geometric changes accomplished from ion beam treatment (Weiser, paras. [0034], [0047]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clauss as modified by Weiss as applied to claim 1 above, and further in view of Bittner et al. (US PGPub 2015/068674, Bittner hereinafter).
Regarding claim 6, Clauss as modified by Weiss does not appear to explicitly describe wherein said tempering comprises: localized heating of the substrate. 
Bittner discloses localized heating of the substrate (Figs. 8, 10, 14, paras. [0088], [0110], [0112], [0116], [0119]-[0120], [0129], [0166], [0168], heat sources are controlled to locally apply heat to a mirror in a projection lens). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included localized heating of the substrate as taught by Bittner in the tempering step of the method as taught by Clauss as modified by Weiss since including localized heating of the substrate is commonly used to set the desired wavefront profile of the projection lens while minimizing the impact on the thermal budget of the mirror and projection system (Bittner, paras. [0013]-[0019], [0022], [0088], [0104], [0110], [0112]).



Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious wherein said tempering comprises: introducing the tempering temperature into the substrate by irradiation with a laser with a wavelength of 2.6 µm to 2.8 µm. This limitation in combination with the other limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.
The dependent claim would likewise be allowable by virtue of its dependency.
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious wherein said irradiating comprises: adjusting a set-point change in the substrate from said tempering in said irradiating of the substrate. This limitation in combination with the other limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al. (US PGPub 2009/0286166) discloses locally heating a portion of a film using a laser to treat a concave defect. 
Pauls et al. (US PGPub 2019/0018324) discloses using electron irradiation to change the shape of the surface of an optical element. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882